Opinion issued February 21, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00384-CV
                             ———————————
                               PING HUI, Appellant
                                          V.
T.J. MAXX OF TEXAS, INC., MARMAXX OPERATING CORP, D/B/A T.J.
MAXX; & ANTHONY KELLUM; & MASSEY PROTECTION SERVICES,
                           Appellees


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-61011


                           MEMORANDUM OPINION

      Appellant, Ping Hui, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did
not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal

of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                          2